Case: 5:19-cv-02504-JRA Doc #: Attachment
                               10-1 Filed: 12/27/19
                                           #1       1 of 4. PageID #: 60




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF OHIO
                             EASTERN DIVISION




                                               )   CASE NO.
                                               )
      Plaintiff,                               )
                                               )
v.                                             )   Judge John R. Adams
                                               )
                                               )   REPORT OF PARTIES' PLANNING
                                               )   MEETING UNDER FED. R. CIV.
      Defendant.                               )   P. 26(f) AND LR 16.3(b)(3)




      1.     Pursuant to Fed. R. Civ. P. 26(f) and LR 16:3(b)(3), a meeting was held on

      _________________ and was attended by:

                    counsel for plaintiff(s)

                    counsel for plaintiff(s)

                    counsel for defendant(s)

                    counsel for defendant(s)

      2.     The parties:

             have not been required to make initial disclosures.

             have exchanged the pre-discovery disclosures required by Fed. R. Civ. P.

             26(a)(1) and the Court's prior order.




                                           1
Case:
3.    5:19-cv-02504-JRA Doc #:
      The parties recommend the10-1   Filed: track:
                                 following    12/27/19 2 of 4. PageID #: 61

             Expedited                        Standard

      Administrative                  Complex

             Mass Tort




      4.     This case is suitable for one or more of the following Alternative Dispute

      Resolution ("ADR") mechanisms:

                     Early Neutral Evaluation

                     Mediation

                     Arbitration

                     Summary Jury Trial

                     Summary Bench Trial

                     Case not suitable for ADR




      5.     The parties      do/    do not consent to the jurisdiction of the United

      States Magistrate Judge pursuant to 28 U.S.C. § 636(c).




      6.     Recommended Discovery Plan:


      (a) Describe the subjects on which discovery is to be sought and the nature and

      extent of discovery.




                                          2
Case: 5:19-cv-02504-JRA Doc #: 10-1 Filed: 12/27/19 3 of 4. PageID #: 62




      (b) Discovery cut-off date:




      7.    Recommended dispositive motion date:




      8.    Recommended cut-off date for amending the pleadings and/or adding

      additional parties:




      9.    Recommended date for a Status Hearing:


      10.   Other matters for the attention of the Court:




                                    Attorney for Plaintiff(s)




                                              3
Case: 5:19-cv-02504-JRA Doc #:Attorney
                              10-1 Filed:
                                       for 12/27/19  4 of 4. PageID #: 63
                                           Plaintiff(s)




                               Attorney for Defendant(s)



                               Attorney for Defendant(s)




                                         4
